DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mertel (2008/0190641).

    PNG
    media_image1.png
    215
    360
    media_image1.png
    Greyscale

 	Mertel (Figs 3-5) discloses an insulated wire material (2) including a conductor (4), wherein the conductor is a single core conductor having a peripheral insulating layer (6) with which a periphery of the conductor is coated; a welding member (18) provided at at least one end portion of the conductor and joined, via a welded portion (32) welded to the conductor, to at least a peripheral surface of the welded portion, the welding member having one bottomed hole (26), and the welding portion extending from a peripheral surface of the welding member into the bottomed hole of the welding member (Fig. 5).
 	Mertel does not disclose the welding member and the conductor are made of the same material.  However, it would have been obvious to one skilled in the art to use the same material for the conductor and the welding member of Mertel (in Fig. 3) to ease the joining thereof as taught by Mertel in Figure 2.
 	Regarding limitations "by melting, by irradiating with fiber laser beam, and solidifying the welded portion", it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mertel in view of Urano (2012/0092117).
 	Mertel discloses the invention substantially as claimed except for the conductor including a plurality of divided conductors placed parallel to each other having a respective conductor insulating layer sandwiched between the divided conductors (re claim 12).  Mertel also discloses that the area ratio of Sc1:Sc2 satisfies a range of 1:0.8 to 1:1.2 ([0034]) (re claim 23).
 	Urano discloses an insulated wire material comprising a conductor, wherein the conductor includes a plurality of divided conductors (14) placed parallel to each other having a respective conductor insulating layer (16) sandwiched between the divided conductors (re claim 12).  Urano also discloses that the divided conductors are flat or ribbon conductors (re claims 13-14); each divided conductor is an enameled wire having a conductor insulating layer with which a peripheral surface thereof is coated, and the conductor is a flat body of strand wires including the enameled wires (re claim 15).

 	Re claim 15, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without
consideration of the process for making it, molded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 16-17 and 20-22, it would have been obvious to one skilled in the
art to use oxygen-free copper for the divided conductors and welding member of
the modified Mertel insulated wire material as well as PEEK or organic polymers or foamed insulation (insulation having cells) for the conductor insulating layer to meet the specific use of the resulting wire material since these materials are well-
known in the art for being used as conducting and insulating materials respectively.
In addition, it has been held that within the general skill of a worker in the art to
select a known material on the basis of its suitability for the intended use as a
matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Re claim 19, since the modified insulated wire material of Mertel comprises structure and material as claimed, the tensile strength of the welded portion is equal to or more than 300 MPa.
18 is rejected under 35 U.S.C. 103 as being unpatentable over Mertel in view of Urano as applied to claim 16 above, and further in view of Liu et al. (2013/0025908).
 	Mertel, as modified, discloses the invention substantially as claimed except for the welded portion containing a tin element.  Liu et al. discloses a conducting wire structure.  Liu et al. discloses that tin can prevent the conducting wire from oxidation and is helpful for welding process ([0031]).  It would have been obvious to one skilled in the art to provide a tin element at the welded portion in the modified insulated wire material of Mertel (i.e., coating the conductor with a tin layer) to protect the conductor and provide a welding mean thereof as taught by Liu et al.

7.	Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mertel in view of Urano as applied to claim 12 above, and further in view of Gorohata et al. (2004/0041491).
 	Mertel and Urano disclose the invention substantially as claimed except for a coil including the insulated wire material according to claim 12 and an electrical equipment including said coil.  Gorohata et al., Figs 2-4 and [0076], discloses a coil including an insulated wire material and an electrical equipment including said coil.  It would have been obvious to one skilled in the art to use the modified .

Allowable Subject Matter
8.	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to claim 32 have been considered but are moot in view of new ground of rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847